Per Curiam.

The right of plaintiff to recover punitive damages and counsel fees is not established by the allegations that the breaches by defendant of its obligations under the hospital indemnity policy of insurance were committed 1 ‘ willfully and without justification ” (see Walker v. Sheldon, 10 N Y 2d 401; Buttignol Constr. Co. v. Allstate Ins. Co., 22 A D 2d 689, affd. 17 N Y 2d 476; Kronish, Lieb, Shainswit, Weiner & Hellman v. Reynolds, 33 A D 2d 366).
Order reversed with $10 costs, and the motion to dismiss the third cause of action is granted.